Citation Nr: 0030012	
Decision Date: 11/16/00    Archive Date: 11/22/00	

DOCKET NO.  97-26 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees as secondary to a service-connected 
disorder of the feet.

2.  Entitlement to service connection for a disorder of the 
hips as secondary to a disorder of the feet.

3.  Entitlement to service connection for degenerative joint 
disease of the right thumb as secondary to a disorder of the 
feet.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar/thoracic spine as secondary to a 
disorder of the feet.

5.  Entitlement to an increased evaluation for metatarsalgia 
of the feet, with claw toes and degenerative changes, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board notes that a rating decision in June 1993 denied 
entitlement to service connection for polyneuropathy as 
secondary to the veteran's service-connected bilateral foot 
disorder.  The veteran was duly notified of that decision; he 
did not initiate and complete an appeal from the decision, 
which became final.  At a personal hearing in June 2000 
before the undersigned Veterans Law Judge, the veteran 
submitted a statement by a private physician to the effect 
that he currently has right median nerve neuropathy due to 
use of a cane for ambulation, claimed by the veteran to be 
necessitated by his service-connected bilateral foot 
disorder.  By submission of that evidence, the Board finds 
that the veteran has attempted to reopen his claim of 
entitlement to service connection for neuropathy as secondary 
to 

his bilateral foot disorder.  That matter, which has not yet 
been adjudicated, is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar/thoracic spine will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a relationship between 
degenerative joint disease of the knees and the veteran's 
service-connected disorder of the feet.

2.  There is no medical evidence of a relationship between a 
claimed disorder of the hips and a disorder of the feet.

3.  There is no medical evidence of a relationship between 
degenerative joint disease of the right thumb and a disorder 
of the feet.

4.  There is medical opinion evidence that the veteran's 
service-connected foot disability has caused a back disorder.

5.  Metatarsalgia of the feet, with claw toes and 
degenerative changes, is primarily manifested by tenderness 
at the metatarsal heads, minimal degenerative joint disease, 
and subjective complaints of constant foot pain, without 
objective evidence of claw toe deformity or any other 
significant clinical findings.


CONCLUSIONS OF LAW

1. Service connection for degenerative joint disease of the 
knees and right thumb and a disorder of the hips as secondary 
to metatarsalgia of the feet, with claw toes and degenerative 
changes, is not warranted.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 and Veterans Assistance Act of 2000); 38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for an evaluation in excess of 30 percent 
for metatarsalgia of the feet, with claw toes and 
degenerative changes, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5278, 5279 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. § 5103A.  In the instant case, the Board 
finds that the RO complied with the requirements of the 
statute. All relevant evidence identified by the veteran was 
obtained and considered.  In addition, the veteran was 
afforded VA examinations to assist in rating his service 
connected disability and to obtain an opinion on the 
relationship, if any, of claimed disabilities to a service 
connected disorder of the feet.  With regard to the adequacy 
of the rating examinations, the Board notes that the reports 
of the examinations reflect that the VA examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and rendered 
appropriate diagnoses. For these reasons, the Board finds 
that the examinations were adequate for rating purposes.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims and the Board will proceed to consider the claims on 
the merits (except the claim which is the subject of the 
remand portion of this decision).



I.  Secondary Service Connection Claims

The veteran contends that his service-connected disability of 
the feet has caused disorders of the knees, hips, and back.  
He also contends that the use of a cane, necessitated by his 
foot disorder, caused disorders of the thumbs.  (Secondary 
service connection is in effect for arthritis of the left 
thumb, as having been aggravated by the foot disorder).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, only medical evidence is competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Laypersons are not qualified to offer opinions on questions 
of medical diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

At a VA examination in March 1985, the diagnoses included 
mild degenerative joint disease of the left knee.  Multiple 
X-rays on VA examination in April 1997 showed severe 
degenerative joint disease of the left knee and minimal 
degenerative joint disease of the right knee.  X-rays of the 
hips were unremarkable.  X-rays of the right hand showed 
degenerative joint disease of the metacarpophalangeal (MCP) 
joint of the thumb.  At a VA medical examination in April 
1997, the veteran presented with complaints concerning his 
knees, hips, and right thumb.  The examiner found 
degenerative joint disease of the knees and right thumb and 
normal hips.  The examiner reported that most of the 
veteran's complaints were exaggerated and probably 
fabricated.

At a VA neurological examination in April 1999, the 
examination and analysis did not link any condition of the 
feet to problems with the knees.  The examiner stated that 
the veteran's complaints of a pain syndrome in the thumb and 
hand region did not have a neurological etiology.

At a VA examination in June 1999, the examiner offered an 
opinion that the veteran's degenerative joint disease of the 
knees, hips, and digits was due to aging and not secondary to 
the veteran's service-connected foot disorder.

Because there is no competent evidence of a medical 
relationship between degenerative joint disease of those 
joints and his service-connected bilateral foot disorder, 
secondary service connection for disorders of the knees, hips 
and right thumb is not established.  38 C.F.R. § 3.31(a); 
Allen; Grottveit, Espiritu.

II.  Increased Rating Claim

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 a maximum schedular evaluation 
of 10 percent is provided for unilateral or bilateral 
anterior metatarsalgia.  

The veteran's disability, rated as metatarsalgia of the feet, 
with claw toes and degenerative changes, has been assigned a 
30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5278, pertaining to acquired claw foot (pes cavus).  DC 5278 
provides that bilateral acquired claw foot warrants a 30 
percent evaluation when all toes tend toward dorsiflexion, 
dorsiflexion at the ankles is limited to a right angle, and 
there is shortening of the plantar fasciae and marked 
tenderness under the metatarsal heads.  A 50 percent 
evaluation requires marked contraction of the plantar fasciae 
with dropped forefeet, hammering of all toes, very painful 
callosities, and marked varus deformities.

In evaluating disabilities of the musculoskeletal system, it 
is also necessary to consider, along with schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, or weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

VA X-rays of the veteran's feet in April 1997 showed minimal 
degenerative joint disease.  On physical examination, the 
veteran complained of constant foot pain, worse with weight-
bearing.  Orthotic devices had not provided significant 
improvement in symptoms.  Examination of the feet showed 
prominence of the metatarsal heads, bilaterally.  There was 
tenderness over the metatarsal heads, bilaterally.  There was 
no evidence of significant claw toe deformity at any of the 
10 toes; all toes were flexible, with no fixed claw toe 
deformity noted.  Review of X-rays showed fairly prominent 
metatarsal heads on the lateral view of the feet.  The 
pertinent impression was bilateral foot metatarsalgia.

At a VA examination in February 1999, the veteran complained 
of a constant, sharp, stabbing pain at the lateral side of 
the metatarsophalangeal joint, more on the left than the 
right.  Walking aggravated the foot pain, which was described 
as 5 to 9 on a scale of 1 to 10.  He would only walk a half 
block, due to foot pain.  Objectively, his gait was slow and 
wide-based but not antalgic.  His left foot had no deformity, 
claw toes, or hallux valgus.  The left foot was "quite 
normal."  There was loss of a transverse metatarsal arch, 
bilaterally, and very slight tenderness at the metatarsal 
head areas, bilaterally.  There was no tenderness along the 
plantar fascia area and no tenderness at the calcaneus, 
bilaterally.  There was mild callous formation of the heel, 
bilaterally.  The examiner reported that there was a "huge 
discrepancy" between the physical findings on examination and 
the veteran's subjective complaints.  

In rating the veteran's bilateral foot disability, the Board 
notes that, although service connection is in effect for claw 
toes, no claw toes were found on examinations in recent 
years.  With consideration of the veteran's complaints of 
pain on use of the feet and evidence of the minimal 
degenerative joint disease of the feet found on X-rays, the 
Board finds that the currently assigned 30 percent evaluation 
adequately and appropriately compensates the veteran for the 
tenderness at the metatarsal heads, which was the principal 
finding on both the 1997 and 1999 examinations, and for the 
other manifestations of his bilateral foot disorder.  
Entitlement to a schedular evaluation in excess of 30 percent 
is thus not established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5278, 5279.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1999) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
disability picture presented by the veteran's disorder of the 
feet is not exceptional or unusual as to render impractical 
the application of regular schedular standards.  Thus, 
consideration of an extra-schedular rating is not warranted 
and referral to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) is unnecessary.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The preponderance of the evidence is against the veteran's 
claims, and, consequently, the benefit of the doubt doctrine 
does not apply in this case.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Service connection for degenerative joint disease of the 
knees is denied.

Service connection for a disorder of the hips is denied.

Service connection for degenerative joint disease of the 
right thumb is denied.

An increased evaluation for metatarsalgia of the feet, with 
claw toes and degenerative changes, is denied.



REMAND

In April 1997, VA X-rays showed degenerative disc disease of 
the upper lumbar/lower thoracic spine.  At a VA examination 
in April 1997, the examiner questioned the veteran's 
complaint concerning his back.  On VA examination in June 
1999, the examiner expressed an opinion that the veteran's 
lumbar spine arthritic changes were due to aging and not to 
his service-connected foot disorder.

At the personal hearing in June 2000, the veteran submitted a 
statement by Dr. Roger Nguyen, who offered an opinion that, 
"the lower back problem is a direct result of the foot 
problem."  The RO, of course, did not have an opportunity to 
consider this report. The Board finds that a current 
examination is necessary to fulfill VA's duty to assist the 
veteran with regard to his claim for secondary service 
connection for degenerative disc disease of the 
lumbar/thoracic spine.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a 
special orthopedic examination to 
determine the nature and extent of any 
medical relationship between his service-
connected foot disability and a lower 
back disability.  All necessary tests 
should be conducted.  It is essential 
that the examiner have an opportunity to 
review the veteran's medical records in 
the claims file, including the June 2000 
report from Dr. Nguyen.  

2.  In connection with the examination, 
the examiner should be requested to offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that service-connected 
metatarsalgia, with claw toes and 
degenerative changes, has caused or 
aggravated (chronically increased in 
severity) degenerative disc disease of 
the lumbar/thoracic spine or any other 
back disability.  If the examiner finds 
that the disorder of the feet did not 
cause but has aggravated a disorder of 
the back, he or she should offer an 
opinion as to the extent of the 
aggravation, expressed, if possible, in 
terms of additional limitation of range 
of motion or other symptoms of the spine 
attributable to the foot disorder.  The 
rationale for the conclusions reached 
would also be helpful to the Board.  

Following completion of these actions, the RO should review 
the evidence to determine whether the veteran's claim for 
secondary service connection for degenerative disc disease of 
the lumbar/thoracic spine may now be granted.  If the 
decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to obtain clarifying medical information 
and the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
and his representative should also inform the RO of any 
assistance which may be necessary in obtaining any other 
medical records the veteran may wish to have considered with 
this appeal.  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals




